VOTO DISIDENTE DEL JUEZ DE APELACIONES SR. MIRANDA DE HOSTOS — 95 DTA 64
San Juan, Puerto Rico, a 20 de abril de 1995
Respetuosamente disiento de la sentencia dictada por los siguientes fundamentos.
La parte peticionaria radicó un recurso de certiorari de una sentencia dictada el día 17 de enero de 1995, por el Tribunal Superior, Sala de San Juan. En la misma se revocó en apelación una sentencia por estipulación del Tribunal de Distrito, Sala de San Juan, dictada el 21 de abril de 1994, de una demanda de desahucio, presentada por la aquí peticionaria.  El Tribunal Superior fundamentó su sentencia, bajo el principio que faltaba; "...constancia del consentimiento a la estipulación en el expediente..."; lo cual imposibilitaba que el tribunal pasara juicio sobre la existencia de la estipulación.
De esta sentencia, acude la peticionaria ante nuestra consideración en revisión, señalando que incidió el Tribunal Superior, al dictar la sentencia en apelación cuando no tenía jurisdicción para resolver el recurso; y como segundo error, que alegadamente el consentimiento para dictar la sentencia por estipulación, fue dado por la parte aquí recurrida.
Para los fines de esta opinión solamente procederé a discutir el planteamiento jurisdiccional, por entender que el mismo resuelve la controversia, sin necesidad de entrar en el otro error señalado.
El Art. 631 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2832, dispone:
"No se admitirá al demandado el recurso de apelación si no otorga fianza, a satisfacción del tribunal, para responder de los daños y perjuicios que pueda ocasionar al demandante y de las costas de la apelación; pudiendo el demandado, cuando el desahucio se funde en falta de pago de las cantidades convenidas, a su elección, otorgar dicha fianza o consignar en secretaría el importe del precio de la deuda hasta la fecha de la sentencia." (Enfasis Suplido).
Es norma de hermenéutica legal que; "Cuando una ley es clara, libre de toda ambigüedad, la letra de ella no debe ser menosprecida bajo pretexto de cumplir su espíritu." Art. 14 del Código Civil, 31 L.P.R.A. sec. 14. En cuanto a los alcances de este principio de derecho el Tribunal Supremo ha sido enfático al pronunciar que: "El texto claro de la ley es la expresión por excelencia de su intención legislativa." Rodríguez v. Gobernador, 91 D.P.R. 101,107 (1964); Torres González v. Star Kist Caribe. Inc., 94 J.T.S. 5.
De una lectura del Art. 631 del Código de Enjuiciamiento Civil, supra, se puede concluir por su lenguaje claro y específico lo siguiente. El legislador determinó específicamente que la parte demandada que apele una sentencia de desahucio, tendrá que prestar u otorgar fianza a satisfacción del tribunal para responder de los daños y perjuicios que pueda ocasionar y de las *227costas. Si el desahucio es por falta de pago, (que no es la alegación en el presente caso) tendrá la alternativa, de consignar el importe de la deuda, hasta la fecha de la sentencia. El requisito de otorgar o prestar fianza es de naturaleza jurisdiccional.
Esta disposición legal ha sido interpretada de manera clara y específica por el Tribunal Supremo de Puerto Rico, en el caso Blanes v. Valldejuli, 73 D.P.R. 2, 5 (1952), a los fines de • que en todo recurso de apelación en casos de desahucio, el apelante deberá prestar fianza. Si el apelante no presta u otorga la fianza dentro del término fijado, el recurso será desestimado por falta de jurisdicción.
En el caso ante nuestra consideración la parte recurrida no prestó u otorgó la fianza en apelación, por lo cual el Tribunal Superior, Sala de San Juan, no tenía jurisdicción para entender en el recurso. Los tribunales de justicia no tienen discreción para asumir jurisdicción donde no la hay. Maldonado v. Pichardo, 104 D.P.R. 778, 782 (1976); Martínez v. Junta de Planificación, 109 D.P.R. 839, 840 (1980). De otra parte: "Toca a los tribunales el deber de ser guardianes de su propia jurisdicción." López Rivera v. Autoridad de Fuentes Fluviales, 89 D.P.R. 414, 419 (1963); Gobernador de Puerto Rico v. Alcalde de Juncos, 121 D.P.R. 522, 530 (1988).
En cuanto a la conclusión de derecho a la que llegó la mayoría al resolver que la fianza en apelación en este caso no era necesaria y citamos de la sentencia:

"En este caso estamos, no ante un ataque del decreto de desahucio, sino de la propia existencia del decreto. Siendo el propósito del artículo 631 del Código de Enjuiciamiento Civil supra, proteger a un demandante de los daños y perjuicios que la dilación en ejecutar su derecho al desahucio le ocasione la presentación de una apelación, es razonable concluir que no existe derecho que proteger mediante la prestación de fianza cuando hay ausencia de un decreto válido."

Discrepo de esta conclusión de la mayoría, por entender que la excepción que se crea es contraria a derecho. La adjudicación que eventualmente haga el tribunal en apelación, sobre la no existencia o nulidad de una sentencia de desahucio apelada, no es el criterio para determinar si se tiene que otorgar o prestar fianza al momento de presentar el recurso en apelación. El Art. 631 del Código de Enjuiciamiento Civil, supra, es claro en su redacción, y toda la jurisprudencia interpretativa sobre el requisito de prestar u otorgar fianza en apelación como requisito jurisdiccional en casos de desahucio, así lo reiteran sin hacer excepción o clasificación alguna.  Véase, entre otros; Oliver v. Soto, 57 D.P.R. 418, 425-426 (1940); Cordero v. Corte, 59 D.P.R. 825, 832 (1942); Vivas v. Petrilli, 66 D.P.R. 653-656 (1946). Concluyo que la sentencia dictada en apelación por el Tribunal Superior, es nula por haberse dictado sin jurisdicción, al no haberse prestado u otorgado la fianza por la parte aquí recurri-da-apelante en instancia conforme lo establece el Art. 631 del Código de Enjuiciamiento Civil, Supra. Cf. E.L.A. v. Tribunal Superior, 86 D.P.R. 692, 697 (1974). Citado como autoridad en Figueroa v. Banco de San Juan, 108 D.P.R. 680, 689 (1979).
Por los anteriores fundamentos disiento de la opinión de la mayoría. No obstante, entiendo que procede la desestimación del presente recurso de certiorari, bajo el principio legal de que la parte peticionaria no cumplió con el perfeccionamiento del mismo, al no presentar las alegaciones de la parte recurrida. Regla 19(E) del Reglamento del Tribunal de Circuito de Apelaciones.
JOSE L. MIRANDA DE HOSTOS
Juez de Apelaciones